                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


IZELL BROWN, JR.,

                       Plaintiff,

vs.                                                          Case No.: 2:18-cv-569
                                                             JUDGE GEORGE C. SMITH
                                                             Magistrate Judge Vascura

FRANCIS T. VENABLE, et al.,

                       Defendants.


                                             ORDER

       On June 11, 2018, the United States Magistrate Judge issued an Order and Report and

Recommendation recommending that the Plaintiff’s Motion for Leave to Proceed in forma

Pauperis be granted and that the Court permit Plaintiff to proceed on his excessive force claim

against Defendant Venable and to the extent Plaintiff intends to pursue claims against the

individuals listed as witnesses, any claims against those individuals be dismissed for failure to

state a claim on which relief may be granted. (See Order and Report and Recommendation, Doc.

4). The parties were advised of their right to object to the Order and Report and

Recommendation. This matter is now before the Court on Plaintiff’s Objections to the Order and

Report and Recommendation and Order. (See Doc. 5). The Court will consider the matter de

novo. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       In Plaintiff’s objections, he further explains that the other five individuals named are

merely witnesses and requests subpoenas be served on them. Also, in his objections, Plaintiff

requests a temporary restraining order. However, these requests are not properly before the

Court. Therefore, the requests are denied, subject to refiling as a proper motion.
       Therefore, for the reasons stated in detail in the Order and Report and Recommendation,

this Court finds that Plaintiff’s objections are without merit and are hereby OVERRULED.

       The Order and Report and Recommendation, Document 4, is ADOPTED and

AFFIRMED. Plaintiff’s Motion for Leave to Proceed in forma Pauperis is GRANTED. The

individuals listed on Plaintiff’s Complaint as witnesses are hereby DISMISSED. Plaintiff may

proceed with his excessive force claim against Defendant Venable.

       The Clerk shall remove Documents 4 and 5 from the Court’s pending motions list.

              IT IS SO ORDERED.

                                                   /s/ George C. Smith__________________
                                                   GEORGE C. SMITH, JUDGE
                                                   UNITED STATES DISTRICT COURT




                                              2
